Case 1:20-cv-01815-TJK Document 25 Filed 04/23/21 Page 1of1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 21-8001 September Term, 2020
1:20-cv-01815-TJK
Filed On: April 23, 2021

In re: Exxon Mobil Corporation,

Petitioner

BEFORE: _ Tatel, Pillard, and Walker, Circuit Judges
ORDER

Upon consideration of the petition for permission to appeal and the emergency
motion for stay pending appeal, the response thereto, and the reply; and the
administrative stay entered April 6, 2021, it is

ORDERED that the administrative stay be dissolved. It is

FURTHER ORDERED that the petition for permission to appeal be denied. The
court declines to accept an appeal from the district court’s order remanding this case to
the Superior Court of the District of Columbia. See 28 U.S.C. § 1453(c)(1) (“[A] court of
appeals may accept an appeal from an order of a district court granting or denying a
motion to remand a class action to the State court from which it was removed... .”). Itis
unclear as a matter of District of Columbia law whether respondent's action for injunctive
relief under the District of Columbia Consumer Protection Procedures Act must be
litigated as a class action. See D.C. Code § 28-3095(k)(1)(D). Accordingly, the District of
Columbia courts should determine how this action should proceed. See In re: U-Haul
Int'l, Inc., No. 08-7122, 2009 WL 902414 (D.C. Cir. Apr. 6, 2009); In re: General Mills
Inc., No. 10-8001 (D.C. Cir. June 25, 2010) (per curiam). It is

 

 

FURTHER ORDERED that the emergency motion for stay pending appeal be
dismissed as moot.

Pursuant to D.C. Circuit Rule 36, this disposition will not be published. Because
no appeal has been allowed, no mandate will issue. The Clerk is directed to transmit a
copy of this order to the district court.

Per Curiam
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Scott H. Atchue
Deputy Clerk
